PER CURIAM
Defendant has petitioned for reconsideration, asserting that we should reverse the trial court’s judgment and remand this case, because the trial court erred in admitting certain evidence “without first balancing the probative value of the evidence against its prejudicial effect.” Defendant’s argument is based on the Supreme Court’s decision in State v. Williams, 357 Or 1, 346 P3d 455 (2015), which was decided after defendant filed his opening brief, but before the state filed its answering brief. The state relied on Williams in its brief, but defendant did not file a reply brief or a supplemental brief.
Because defendant’s petition for reconsideration is based on a contention that was not, but could have been, raised in defendant’s appellate briefing, we deny defendant’s petition. See Kinross Copper Corp. v. State of Oregon, 163 Or App 357, 360, 988 P2d 400 (1999), rev den, 330 Or 71 (2000) (generally, “[i]f a contention was not raised in the brief, * * * it is not appropriate to assert it on reconsideration”).
Petition for reconsideration denied.